Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 8 May 2022, and IDS, filed 14 July 2022.

2. 	Claims 1-10 are pending.  Claims 1, 9, and 10 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 14 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka (U.S. Publication 2010/0189366 A1).
As per independent claim 1, Iizuka discloses a document creation support apparatus comprising at least one processor (See Iizuka, Abstract, paragraph 0092, and Figure 2), wherein the processor is configured to
analyze an image to derive property information indicating a property of a structure of interest included in the image (See Iizuka, Figure 4, element s12, and paragraph 0094, describing analyzing a medical image to identify and extract image feature information [property information]),
generate a sentence related to the image based on the property information (See Iizuka, Abstract, and paragraphs 0025 and 0136-0137, describing creating finding sentences related to the analyzed image and based on the image feature information),
analyze the sentence to specify a term representing the property related to the structure of interest included in the sentence (See Iizuka, paragraph 0138, describing analyzing each finding sentence to identify and extract terms Fn1…Fnx corresponding to pieces of image feature information), and
collate the property information with the term (See Iizuka, paragraphs 0123-0130 and 0176-0177, describing an alignment unit and a comparing unit to compare and align/collate the feature information with the identified terms).
As per dependent claim 2, Iizuka discloses the limitations of claim 1 as described above.  Iizuka also discloses wherein the processor is further configured to display the sentence on a display (See Iizuka, paragraph 0159).
As per dependent claim 3, Iizuka discloses the limitations of claim 2 as described above.  Iizuka also discloses wherein the processor is further configured to display a result of the collation on the display (See Iizuka, paragraph 0135).
As per dependent claim 5, Iizuka discloses the limitations of claim 1 as described above.  Iizuka also discloses wherein the processor 1s further configured to regenerate the sentence in a case where the term and the property information are different from each other in the sentence (See Iizuka, paragraph 0126).
As per dependent claim 6, Iizuka discloses the limitations of claim 1 as described above.  Iizuka also discloses wherein the processor is further configured to receive correction of the sentence (See Iizuka, paragraph 0137).
As per dependent claim 7, Iizuka discloses the limitations of claim 1 as described above.  Iizuka also discloses wherein the processor is configured to generate a plurality of sentences related to the image based on the property information, analyze each of the plurality of sentences to specify a term representing the property related to the structure of interest included in each of the plurality of sentences, collate the property information with the term for each of the plurality of sentences, and select at least one sentence from the plurality of sentences based on a result of the collation (See Iizuka, paragraph 0159).
As per dependent claim 8, Iizuka discloses the limitations of claim 1 as described above.  Iizuka also discloses wherein the image is a medical image, and the sentence is a medical sentence related to the structure of interest included in the medical image (See Iizuka, paragraphs 0160-0162).
As per independent claim 9, Iizuka discloses a document creation support method… (See Iizuka, Abstract).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 10, Iizuka discloses a non-transitory computer-readable storage medium that stores a document creation support program causing a computer to execute a procedure… (See Iizuka, Figure 2 and paragraph 0092).
Independent claim 10 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (U.S. Publication 2010/0189366 A1), as applied to claim 3 above, and further in view of Abraham (U.S. Publication 2014/0310607 A1).
As per dependent claim 4, Iizuka teaches the limitations of claim 3 as described above.  Iizuka does not teach expressly wherein the processor is further configured to display the result of the collation by highlighting a different point in a case where the term and the property information are different from each other in the sentence, however, Abraham teaches this limitation (See Abraham, paragraph 0110, describing highlighting, underlining, intensifying the display, etc., of identified terms within a document matching a specific concept).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the highlighting of identified terms matching a specific concept of Abraham with the comparison/collation of terms related to feature information of Iizuka.  The motivation for doing so would have been to emphasize the matched concepts to the user, as taught by Abraham (See Abraham, paragraph 0110).  Therefore it would have been obvious to combine Abraham with Iizuka for the benefit of emphasizing the matched concepts to the user to obtain the invention as specified in claim 4.


6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Bernard (U.S. Patent 10,811,134 B2) discloses a medical scan diagnosing system.
- Lee (U.S. Patent 11,062,800 B2) discloses managing annotations.
- Harzig (U.S. Patent 10,910,100 B2) discloses generating descriptions of abnormalities in medical images.
- Mori (U.S. Patent 10,891,444 B2) discloses automated generation of sentence-based descriptors from imaging data.
- Chaudhri (U.S. Publication 2012/0060216 A1) discloses a medical information navigation engine.
- Ho (U.S. Publication 2017/0286835 A1) discloses concept hierarchies.
- Fuchigami (U.S. Publication 2019/0267132 A1) discloses medical image display systems.
- Nakamura (U.S. Publication 2019/0279751 A1) discloses medical document creation support systems and methods.
- Sato (U.S. Publication 2007/0233465 A1) discloses information extraction.

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176